ORDER PER CURIAM: Michael Martin appeals his conviction following a bench trial for class D felony criminal nonsupport and sentence of three years imprisonment. He contends that the evidence was insufficient to support the conviction because he proved by a preponderance of the evidence the affirmative defense of good cause for his inability to pay child support. He further contends that the trial court abused its discretion in reopening the evidence on the issue of whether he was the biological father of Child. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 30.25(b).